DETAILED ACTION
This office action is in response to application with case number 16/822235 filed on 03/18/2020, in which claims 1-6 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-052863, filed on 03/20/2019.
	
Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 03/18/2020 & 09/10/2020 have been received and considered.

Allowable Subject Matter
Claims 1-6 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance: 
With respect to base claim 1, the prior art, when considered in conjunction with all the limitations of the independent claims, does not provide for or suggest all the limitations of the claims. The closest prior arts of:

Ikenouchi et al. (US 2018/0090006 A1) discloses an automotive target-detection system includes: vehicle sensor units, and a central control unit connected to the sensor units. Each of the sensor units includes: a sensor detecting a target around the vehicle, and a controller generating target information on the detected target, and transmitting it to the central control unit. Ikenouchi’s controller determines in which one of areas each of targets detected by the sensor is present, calculates a priority of the targets based on a score set for the areas, transmits the target information on a target with high priority, avoids transmitting the target information on a target with low priority, and changes the score of the areas depending on a driving condition. Ikenouchi’s sensor controller is configured to calculate priority of each of the targets based on a score set for the areas. The score of each of the areas is changed depending on a driving condition of vehicle, with the target and the other target included in the targets.
Nomura et al (US 2017/0227640 A1) discloses an ultrasonic type object detection apparatus sequentially detects a distance between an ultrasonic sensor and an object in a coverage of a transmission wave at a predetermined detection cycle based on a time taken for the ultrasonic sensor to transmit the transmission wave and then to receive a reflection wave. Nomura’s apparatus includes: a storage storing the distance to the object, a vehicle information acquisition device acquiring vehicle information for calculating a movement distance, a detection distance predictor predicting a next detected distance to the object based on a past detection result and the vehicle information, and a short range determinator for determining whether the object is present in a short range area in which the distance between the object and the ultrasonic sensor is equal to or shorter than a short range threshold. Nomura’s apparatus has an acquisition unit that acquires the vehicle information for calculating the movement distance of the vehicle, an estimation unit that estimates distance with object detected as ultrasonic sensor next time based on past detection result, which the storage unit has stored, and a short-distance determination unit that determines whether object exists in short-distance area, wherein the predicted distance is shorter than threshold value to which reflected wave from object returns while reverberation of transmission wave arises in the ultrasonic sensor.
Reiff et al (US 2017/0096138 A1) discloses a controller for an autonomous vehicle receives audio signals from one or more microphones and identifies sounds, and further identifies an estimated location of the sound origin and the type of sound, i.e. whether the sound is a vehicle and/or the type of vehicle. The controller analyzes map data and attempts to identify a landmark within a tolerance from the estimated location. If a landmark is found corresponding to the estimated location and type of the sound origin, then the certainty is increased that the source of the sound is at that location and is that type of sound source. Collision avoidance is then 

Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claim 1.  All the dependent claims 2-6 also contain allowable subject matter by virtue of their dependency on the base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313) 446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571) 272-1000.

/T.E./
Examiner, Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661